                  Case 1:19-cv-10145-RGS Document 1-25 Filed 01/22/19 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel



                                     UNITED STATES DISTRICT COURT
                                                           for the
                                                 District of Massachusetts


                        Paul J. Murphy                        )
                             Plaintiff                        )
                                v.                            )      Case No. 1:19-cv-
                NSL Country Gardens, LLC                      )
                            Defendant                         )

                                             APPEARANCE OF COUNSEL

To:	The clerk of court and all parties of record

         I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Plaintiff Paul J.Múrphy, Acting Regional Director, National Labor Relations Board. Region 01


Date:	01/22/2019
                                                                                        Attorney's signature


                                                                              Catherine A. Terrell. Ohio Bar #86542
                                                                                    Printed name and bar number
                                                                                National Labor Relations Board
                                                                             Thomas P. O'Neill, Jr. Federal Building
                                                                                10 Causeway Street, 6th Floor
                                                                                    Boston, MA 0222-1072
                                                                                              Address


                                                                                    catherine.terrell@nlrb.gov
                                                                                           E-mail address


                                                                                         (857) 317-7794
                                                                                         Telephone number

                                                                                         (617) 565-6725
                                                                                            FAX number
